


116 HRES 293 EH: Providing for budget enforcement for fiscal year 2020.
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 293
In the House of Representatives, U. S.,

April 9, 2019

RESOLUTION
Providing for budget enforcement for fiscal year 2020.
 
 
1.Budget matters 
(a)Fiscal year 2020For the purpose of enforcing the Congressional Budget Act of 1974 for fiscal year 2020, the allocations, aggregates, and levels provided for in subsection (b) shall apply in the House of Representatives in the same manner as for a concurrent resolution on the budget for fiscal year 2020 with appropriate budgetary levels for fiscal year 2020 and for fiscal years 2021 through 2029.  (b)Committee allocations, aggregates, and levelsIn the House of Representatives, the chair of the Committee on the Budget shall submit a statement for publication in the Congressional Record as soon as practicable, containing— 
(1)for the Committee on Appropriations, committee allocations for fiscal year 2020 for new discretionary budget authority of $1,295,018,000,000, and the outlays flowing therefrom, and committee allocations for fiscal year 2020 for current law mandatory budget authority and outlays, for the purpose of enforcing section 302 of the Congressional Budget Act of 1974;  (2)for all committees of the House other than the Committee on Appropriations, committee allocations for fiscal year 2020 and for the period of fiscal years 2020 through 2029 consistent with the most recent baseline of the Congressional Budget Office, as adjusted, to the extent practicable, for the budgetary effects of any provision of law enacted during the period beginning on the date such baseline is issued and ending on the date of submission of such statement, for the purpose of enforcing section 302 of the Congressional Budget Act of 1974; 
(3)aggregate spending levels for fiscal year 2020 in accordance with the allocations established under paragraphs (1) and (2), for the purpose of enforcing section 311 of the Congressional Budget Act of 1974; and  (4)aggregate revenue levels for fiscal year 2020 and for the period of fiscal years 2020 through 2029 consistent with the most recent baseline of the Congressional Budget Office, as adjusted, to the extent practicable, for the budgetary effects of any provision of law enacted during the period beginning on the date such baseline is issued and ending on the date of submission of such statement, for the purpose of enforcing section 311 of the Congressional Budget Act of 1974. 
(c)Additional matterThe statement referred to in subsection (b) may also include for fiscal year 2020, the matter contained in the provisions referred to in subsection (h).  (d)AdjustmentsThe chair of the Committee on the Budget of the House of Representatives may adjust the allocations, aggregates, and other budgetary levels included in the statement referred to in subsection (b)— 
(1)to reflect changes resulting from the Congressional Budget Office’s updates to its baseline for fiscal years 2020 through 2029; or  (2)for any bill, joint resolution, amendment, or conference report by the amounts provided in such measure if such measure would not increase the deficit for either of the following time periods: fiscal year 2020 to fiscal year 2024 or fiscal year 2020 to fiscal year 2029. 
(e)Overseas contingency operations/Global war on terrorism adjustment limitThe chair of the Committee on the Budget of the House of Representatives may adjust the allocations, aggregates, and other budgetary levels included in the statement referred to in subsection (b) in accordance with the Overseas Contingency Operations/Global War on Terrorism adjustment in section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 for any bill, joint resolution, amendment, or conference report, except that such adjustment shall not exceed $69,000,000,000 for the revised security category or $8,000,000,000 for the revised nonsecurity category.  (f)Adjustment for Internal Revenue Service tax enforcementThe chair of the Committee on the Budget of the House of Representatives may adjust the allocations, aggregates, and other budgetary levels included in the statement referred to in subsection (b) as follows: 
(1)In generalIf a bill, joint resolution, amendment, or conference report making appropriations for fiscal year 2020 specifies an amount in the Enforcement account and the Operations Support account for tax enforcement activities, including tax compliance to address the Federal tax gap, of the Internal Revenue Service of the Department of the Treasury, then the adjustment shall be the additional new budget authority provided in such measure for such purpose, but shall not exceed $400,000,000.  (2)DefinitionAs used in this subsection, the term additional new budget authority means the amount provided for fiscal year 2020, in excess of $8,584,000,000, in a bill, joint resolution, amendment, or conference report and specified for tax enforcement activities, including tax compliance to address the Federal tax gap, of the Internal Revenue Service. 
(g)Adjustment for the U.S. census for 2020The chair of the Committee on the Budget of the House of Representatives may adjust the allocations, aggregates, and other budgetary levels included in the statement referred to in subsection (b) as follows: (1)In generalIf a bill, joint resolution, amendment, or conference report making appropriations for fiscal year 2020 specifies an amount for the 2020 Census in the Periodic Censuses and Programs account of the Bureau of the Census of the Department of Commerce, then the adjustment shall be the new budget authority provided in such measure for such purpose, but shall not exceed $7,500,000,000. 
(2)DefinitionAs used in this subsection, the term new budget authority means the amount provided for fiscal year 2020 in a bill, joint resolution, amendment, or conference report and specified to pay for expenses associated with 2020 Census operations.  (h)Application (1)Upon submission of the statement referred to in subsection (b), all references to allocations, aggregates, or other appropriate levels in this concurrent resolution in sections 5201, 5202, and 5203 of the House Concurrent Resolution 71 (115th Congress), specified in section 30104(f)(1) of the Bipartisan Budget Act of 2018, and continued in effect by section 103(m) of House Resolution 6 (116th Congress), shall be treated for all purposes in the House of Representatives as references to the allocations, aggregates, or other appropriate levels contained in the statement referred to in subsection (b), as adjusted in accordance with this section or any Act. 
(2)The provisions of House Concurrent Resolution 71 (115th Congress), specified in section 30104(f)(1) of the Bipartisan Budget Act of 2018, shall have no force or effect through the remainder of the One Hundred Sixteenth Congress except for the sections of such concurrent resolution identified in paragraph (1).  (i)Adjustment for House passage of H.R. 2021Upon passage of H.R. 2021, the chair of the Committee on the Budget of the House of Representatives may adjust the allocations, aggregates, and other budgetary levels included in the statement referred to in subsection (b) consistent with H.R. 2021 as passed by the House. 
2.Limitation on advance appropriations 
(a)In generalExcept as provided in subsection (b), any general appropriation bill or bill or joint resolution continuing appropriations, or amendment thereto or conference report thereon, may not provide an advance appropriation.  (b)ExceptionsAn advance appropriation may be provided for programs, activities, or accounts identified in lists submitted for printing in the Congressional Record by the chair of the Committee on the Budget— 
(1)for fiscal year 2021, under the heading Accounts Identified for Advance Appropriations in an aggregate amount not to exceed $28,852,000,000 in new budget authority, and for fiscal year 2022, accounts separately identified under the same heading; and  (2)for fiscal year 2021, under the heading Veterans Accounts Identified for Advance Appropriations in an aggregate amount not to exceed $87,636,650,000 in new budget authority. 
(c)DefinitionThe term advance appropriation means any new discretionary budget authority provided in a general appropriation bill or bill or joint resolution continuing appropriations for fiscal year 2020, or any amendment thereto or conference report thereon, that first becomes available following fiscal year 2020.   Cheryl L. Johnson,Clerk. 